 



10.23   Alcan Supplemental Short Term Incentive Plan, dated 11 February 2006.

(ALCAN LOGO) [m34188orm3418812.gif]
 
2006 Supplemental Short Term
Incentive Plan (SSTIP)
 

 



--------------------------------------------------------------------------------



 



Table of Contents

         
INTRODUCTION
    2  
GOVERNANCE
    2  
ELIGIBILITY AND OBJECTIVE SETTING
    2  
AWARDS AND PAYOUT
    3  
FINANCING
    4  
APPENDIX A — ROLE OF STEERING COMMITTEE
    5  
APPENDIX B — PERFORMANCE AND REWARD
    5  

1



--------------------------------------------------------------------------------



 



INTRODUCTION
The Supplemental Short Term Incentive Plan (SSTIP) is intended to motivate
achievement of specific individual objectives intended to support improvement in
Alcan shareholder value that would otherwise not be reflected in the traditional
EVA metric for 2006.
During 2006 the Human Resources Committee will undertake a comprehensive review
of Alcan’s compensation structure and goals to ensure consistency with overall
business strategy. Directionally it is anticipated that the thrust will be to
encourage greater individual performance recognition and this plan is a step
toward that environment.
GOVERNANCE
The plan was approved by the Human Resources Committee on February 11, 2006. The
plan will be administered by a steering committee comprising the CEO, CFO, SVP
HR and the Director Compensation Services.
The steering committee will approve objectives, assess results and be
responsible for recommending payouts against the objectives. Final approval of
all payments will be by the Human Resources Committee.
ELIGIBILITY
Alcan Inc and Business Group management team N-1 and N-2 (excluding the CEO but
including Excom members) are eligible. Total eligible employees are
approximately 100.
BG Presidents may determine that an additional supplemental plan is required for
other key individuals below the management team. While that is outside the scope
of this document it is expected that the cost of such a plan would be consistent
with the value parameters used in the overall Alcan plan.

2



--------------------------------------------------------------------------------



 



Objective Setting and Measurement Process
Qualifying objectives will be agreed by the Steering Committee from a list
submitted by BG Presidents or Alcan Inc Functional Heads.
Eligible participants will have half of their SSTIP award based upon their
contribution to the overall Alcan SG&A initiative. The remaining half will be
based upon achievement against two selected individual objectives.
Awards
In January 2007 the Steering Committee will make final evaluations of
achievements against objectives in preparation for approval by the Excom at its
February meeting and payout with EPA awards at the end of February.
The target payout for the plan is 10% of mid-point base salary range. Half of
the award (or 5% of base salary) will be paid against an executive’s
contribution to the group SG&A objective and the balance (or 5% of base salary)
payable for achievement against individual objectives.
Awards will be payable based upon the following scale:

                      SSTIP Objectives     Measurable   10% of   Achievement of
Individual Objectives * Objective   Base Salary   50%   100%   150% Team SG&A
Objective   5% of Base   Evaluation based upon individual contribution to group
SG&A objective

 
               
Individual Objectives
  5% of Base   Payout based upon evidence of real progress and contribution but
falling short of objective*   Normative payout based upon target achievement and
time line   Payout based upon exceptional achievement significantly in excess of
original goals

 

*   Individual awards will be paid at 50%, 100% or 150% consistent for threshold
level of achievement

3



--------------------------------------------------------------------------------



 



EXAMPLE
Illustrative SSTIP payout:

  •   Base Salary $200,000     •   SSTIP Objective 10% of base

                          Achievement         SSTIP   Attribution of   Against  
Payout     Objective   10% Objective   Objective   Calculation   Award
Group
  50%   100%   $200,000
  $10,000
 
          x10%x50%x100%(1)    
 
               
Individual #1
  25%   50%   $200,000
  $2,500
 
          x10%x25%x50%(2)    
 
               
Individual #2
  25%   150%   $200,000
  $7,500
 
          x10%x25%x150%(3)    

 

(1)   Achievement against group objective was at plan and therefore target
payout is payable   (2)   Achievement against objective #1 was at 50% and
therefore minimum amount is payable   (3)   Achievement against objective #2 was
at 150% and therefore maximum amount is payable

Financing

      The plan will be financed from a pool of up to a maximum of US$4.5M which
approximates 15% of base salaries of all eligible executives. Expected payouts
at target would equal $3.0M or 10% of base salaries.

4



--------------------------------------------------------------------------------



 



Appendix A — Role of Steering Committee

  1.   The Committee will:

  a.   approve individual objectives and confirm metrics and goals     b.  
monitor performance and approve any mid-year adjustments to objectives     c.  
monitor group performance against stretch budgets     d.   review and approve
results prior to final approval by HRC     e.   authorize payment

  2.   The Committee will assess performance against objectives — not on their
actual impact on share price

Appendix B — Performance and Reward

          Compensation Element   Expectation   Comments
Base Salary
  Overall performance and ongoing personal contribution   Subject to competitive
practice and potential
 
       
EPA
  EVA/EHS Performance of
BG or Alcan Inc   EVA/EHS metrics with
discretionary adjustment for exceptional individual performance
 
       
SSTIP
  SG&A and specific individual objectives   Individual Performance against
selected objectives

5